COURT OF APPEALS OF VIRGINIA

              Present: Judges Kelsey, Petty and Senior Judge Haley
UNPUBLISHED


              Argued by teleconference

              COMMONWEALTH OF VIRGINIA
                                                                               MEMORANDUM OPINION *
              v.     Record No. 0985-12-3                                    BY JUDGE D. ARTHUR KELSEY
                                                                                  NOVEMBER 20, 2012
              ELBERT SMITH, JR.

                                 FROM THE CIRCUIT COURT OF BUCHANAN COUNTY
                                             Patrick R. Johnson, Judge

                                  Eugene Murphy, Senior Assistant Attorney General
                                  (Kenneth T. Cuccinelli, II, Attorney General, on briefs), for
                                  appellant.

                                  Elbert Smith, Jr., pro se.

                     The trial court entered a pretrial order dismissing with prejudice two indictments

              charging Elbert Smith, Jr., an incarcerated inmate, with malicious wounding and assault of a

              fellow prisoner. See Code §§ 18.2-51, 18.2-55. Considering two earlier indictments, which had

              alleged the same criminal conduct and were dismissed by a nolle prosequi order, the trial court

              held the later indictments against Smith violated the Speedy Trial Act, Code § 19.2-243. On

              appeal, the Commonwealth contends the trial court erred as a matter of law. We agree, reverse

              the dismissal order, and remand the case for trial.

                                                                I.

                     A grand jury indicted Smith on aggravated malicious wounding and assault charges in

              July 2011. See Cir. Ct. Case Nos. CR11000526, CR11000527. Smith elected to appear pro se

              with standby counsel. During the proceeding, Smith’s standby counsel entered into a consent

              order continuing the case for approximately three months. See App. at 31-32. In December



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
2011, before jeopardy attached, 1 the trial court found good cause to grant the Commonwealth’s

motion to nolle prosequi the charges. Because of ongoing discovery disputes, the court stated,

neither side was prepared to try the case on the scheduled trial date.

       In February 2012, a second grand jury re-indicted Smith on similar charges arising out of

the same conduct. See Cir. Ct. Case Nos. CR12000086, CR12000087. Smith moved to dismiss

the new indictments under the speedy trial statute, arguing the trial court had erred in finding

good cause to grant the earlier nolle prosequi motion. Smith claimed the five-month speedy trial

deadline had already expired by the time the nolle prosequi order was entered. Under this

reasoning, Smith “asserted that his speedy trial rights were being violated” in the second

proceeding “because of the Commonwealth’s failure to bring him to trial within five months” in

the first proceeding. Trial Court’s Finding of Fact ¶ 22 (App. at 34).

       The trial court accepted Smith’s invitation to revisit its earlier decision to grant the nolle

prosequi motion. The court acknowledged that, during the first proceeding, it “did find merit” in

the Commonwealth’s tolling argument and made a “preliminary ruling” that the statute was

tolled during the three-month continuance. App. at 29. Based upon transcripts that “were not

available” during the earlier proceeding, however, the court changed its mind and held Smith’s

standby counsel was not authorized to sign the consent order. Id. at 29-30.

       Retracting its earlier “preliminary ruling,” id. at 29, concerning the three-month tolling

period, the trial court reasoned that the speedy trial deadline would have expired shortly after the

court’s ruling from the bench granting the nolle prosequi, but before the entry of the written

order memorializing the bench ruling. The untolled five-month period, under the trial court’s


       1
         Jeopardy attaches “only after a jury is empaneled and sworn in a jury trial or the first
witness is sworn in a bench trial.” Martin v. Commonwealth, 242 Va. 1, 8, 406 S.E.2d 15, 18
(1991); see generally Ronald J. Bacigal, Criminal Procedure § 14:14, at 393-94 (2011-12 ed.).


                                                 -2-
reconsidered view, had expired prior to the entry of the written order granting the nolle prosequi.

Upon this premise, the trial court dismissed with prejudice the second set of indictments. 2

       The trial court acknowledged that Smith never moved to dismiss the first set of

indictments at any point in the earlier proceeding. This did not matter, the court concluded,

because Smith’s “failure to assert his speedy trial rights” in the earlier case “did not act as a

waiver” of those rights. Id. at 35.

                                                  II.

       Under settled principles, a nolle prosequi terminates a criminal prosecution and leaves

the situation “the same as if the Commonwealth had chosen to make no charge” at all. Wright v.

Commonwealth, 52 Va. App. 690, 700-01, 667 S.E.2d 787, 792 (2008) (en banc) (citation and

internal quotation marks omitted). A later indictment constitutes a “new” charge, wholly

“distinct from the original charge.” Id. Such a case involves “two separate prosecutions arising

from the same criminal conduct,” id., with the first being considered an “entirely different

proceeding” from the second, Duggins v. Commonwealth, 59 Va. App. 785, 793, 722 S.E.2d

663, 667 (2012). Put another way, once a nolle prosequi has been entered, “the slate is wiped

clean,” as if the charges “had never existed.” Kenyon v. Commonwealth, 37 Va. App. 668, 675,

561 S.E.2d 17, 20-21 (2002) (emphasis in original and citations omitted).


       2
         The trial court apparently assumed the nolle prosequi became effective not when the
court ruled from the bench but upon entry of the written order. We share our concurring
colleague’s skeptical view of this assumption. See generally Taylor v. Commonwealth, 58
Va. App. 435, 438 n.1, 710 S.E.2d 518, 520 n.1 (2011) (citing Jefferson v. Commonwealth, 269
Va. 136, 139, 607 S.E.2d 107, 109 (2005)); see also Rollins v. Bazile, 205 Va. 613, 617, 139
S.E.2d 114, 117 (1964) (“A written order or decree endorsed by the judge is but evidence of
what the court has decided.” (quoting Haskins v. Haskins, 185 Va. 1001, 1012, 41 S.E.2d 25, 31
(1947))); John L. Costello, Virginia Criminal Law and Procedure § 62.3[1], at 1056 (4th ed.
2008) (“The further necessity for recording and signing the evidence of the judicial act should
not be confused with the judgment itself.”). Given our holding, we need not address this issue
further.


                                                 -3-
       If a future grand jury re-indicts a defendant, the speedy trial clock begins anew. “When

an original indictment is supplanted by a second indictment, the terms contemplated by [Code

§ 19.2-243] are to be counted from the time of the second indictment.” Harris v.

Commonwealth, 258 Va. 576, 585, 520 S.E.2d 825, 830 (1999) (alteration in original) (quoting

Brooks v. Peyton, 210 Va. 318, 322, 171 S.E.2d 243, 246 (1969)); see also Miller v.

Commonwealth, 217 Va. 929, 934, 234 S.E.2d 269, 273 (1977) (holding that, “when the original

indictment is supplanted by a second indictment, the time contemplated by the statute is to be

counted from the time of the second indictment”). 3

       The trial court accepted Smith’s assertion that this run-anew principle does not apply

when a court, in a subsequent prosecution, determines that an earlier prosecution, discontinued

upon a finding of good cause for a nolle prosequi, should have been terminated under the speedy

trial statute — even though the defendant never moved to dismiss the earlier proceeding as

violative of his speedy trial rights. We reject this view for several reasons.

       First, the run-anew principle has long been an axiom of Virginia law. It has been

repeated many times without the first hint of qualification: Because the first prosecution is an

“entirely different proceeding” from the second, Duggins, 59 Va. App. at 793, 722 S.E.2d at 667,

the deadlines of the speedy trial statute “are to be counted from the time of the second

indictment,” Brooks, 210 Va. at 322, 171 S.E.2d at 246 (citing Mealy v. Commonwealth, 193

Va. 216, 218, 219, 68 S.E.2d 507, 509 (1952); Commonwealth v. Adcock, 49 Va. (8 Gratt.) 661,

672, 675, 682 (1851)). Absent a challenge of constitutional dimensions, no Virginia appellate


       3
         See also Willis v. Commonwealth, 37 Va. App. 224, 229, 556 S.E.2d 60, 63 (2001);
Ashby v. Commonwealth, 33 Va. App. 540, 545-46, 535 S.E.2d 182, 185 (2000); Riddick v.
Commonwealth, 22 Va. App. 136, 142, 468 S.E.2d 135, 138 (1996); Arnold v. Commonwealth,
18 Va. App. 218, 221-22, 443 S.E.2d 183, 185, aff’d en banc, 19 Va. App. 143, 450 S.E.2d 161
(1994); Taylor v. Commonwealth, 4 Va. App. 45, 51, 354 S.E.2d 74, 78 (1987); Presley v.
Commonwealth, 2 Va. App. 348, 350-51, 344 S.E.2d 195, 196 (1986).

                                                 -4-
court has ever held that the run-anew principle is subject to any exceptions. 4 We, too, are

unwilling to recognize any. 5

       Second, the prosecution of Smith under the first set of indictments ended in a nolle

prosequi based upon a finding of good cause. The trial court found good cause, in part, because

of its preliminary ruling that the consent continuance order tolled the speedy trial clock. After

the nolle prosequi order became final, however, the trial court had no power to reconsider its

tolling decision or to conclude the earlier case should have been dismissed under the speedy trial

statute, rather than discontinued pursuant to the Commonwealth’s nolle prosequi motion. Such

collateral attacks on nolle prosequi discontinuances are unknown to Virginia law. As we

recently explained:

               What we have never said — and, as far as we know, no court has
               ever said — is that a reprosecution following a nolle prosequi
               should be barred merely because the trial judge in the later
               proceeding disagrees with the trial judge’s finding of good cause in
               the earlier proceeding. Several reasons explain why. To begin
               with, the earlier nolle prosequi decision was made in an entirely
               different proceeding. It cannot be revisited after the initial

       4
          “For example, the constitutional prohibition against double jeopardy might be triggered
if a nolle prosequi is granted after jeopardy attaches. In addition, a nolle prosequi could
contribute toward a prejudicial delay in violation of a defendant’s constitutional speedy trial
protections extended by the Sixth Amendment. Finally, when a nolle prosequi is used as an
unconstitutional weapon of prosecutorial misconduct, subsequent ‘enhanced charges’ could be
dismissed as a remedy for the constitutional violation.” Duggins, 59 Va. App. at 792, 722 S.E.2d
at 667 (citations omitted). In this case, jeopardy did not attach to either the first or second set of
indictments, Smith makes no colorable claim of a constitutional double jeopardy violation, and
neither was he subjected to an enhanced prosecution following the nolle prosequi order.
       5
          We disagree with the concurring opinion’s interpretation of Ashby v. Commonwealth,
33 Va. App. 540, 535 S.E.2d 182 (2000). In Ashby, there were no prior indictments. Nor were
there any nolle prosequi requests or rulings. Instead, the defendant was arrested and held in
custody on charges which had been amended and certified to a grand jury. While those charges
were still pending, the Commonwealth obtained direct indictments asserting different charges
involving the same conduct. Because the judicial slate was not “wiped clean” by a nolle
prosequi, the original charges could not be treated as if they “had never existed.” Kenyon, 37
Va. App. at 675, 561 S.E.2d at 20-21 (emphasis in original and citations omitted). Consequently,
neither the narrow holding of Ashby nor its broad dicta govern this case.

                                                 -5-
               proceeding becomes final and incapable of reconsideration under
               Rule 1:1. All the more, it cannot be collaterally attacked in a
               subsequent proceeding.

Duggins, 59 Va. App. at 792-93, 722 S.E.2d at 667; see also Moore v. Commonwealth, 59

Va. App. 795, 722 S.E.2d 668 (2012).

       Finally, we disagree with the trial court’s holding that Smith’s collateral attack of the

earlier nolle prosequi order on speedy trial grounds was unaffected by the fact that he never

moved to dismiss his first indictments after the alleged expiration of the statutory deadline. The

speedy trial statute is not “self-operative” and an alleged violation of the statute does not “void”

a judgment. Brooks, 210 Va. at 321-22, 171 S.E.2d at 246. “Failure to invoke the provisions of

the statute until after final judgment is a waiver of the protection afforded thereunder.” Id. at

321, 171 S.E.2d at 246. Because Smith never moved to dismiss his earlier indictments on speedy

trial grounds before the nolle prosequi dismissal order became final, he could not collaterally

attack the issue in the later proceeding. Id. (applying this principle to a habeas corpus action). 6

       6
          The trial court assumed the five-month statutory period applied to Smith’s first set of
indictments. Under Code § 19.2-243, if the accused has been continuously in custody and there
has been “no preliminary hearing in the district court,” the five-month period runs “from the date
[of] an indictment or presentment.” The statute goes on to say that if “an indictment or
presentment is found against the accused but he has not been arrested for the offense charged
therein,” the five-month period shall run from the “date of his arrest thereon.” Code § 19.2-243
(emphasis added). Thus, in the absence of a preliminary hearing, the statutory five-month period
begins at the date of indictment or the date of arrest, whichever comes later. The “arrest” spoken
of in the statute refers to the arrest for the “offense charged therein” — that is, the offense
described in the indictment. Id.; see also Williamson v. Commonwealth, 13 Va. App. 655, 658,
414 S.E.2d 609, 611 (1992) (“arrest thereon” refers to “the specific charge set forth in the
indictment”). For the in-custody period to run on a particular offense, “the incarceration also
must be for the subject offense.” Ford v. Commonwealth, 33 Va. App. 682, 689, 536 S.E.2d
467, 470 (2000).
        Smith was incarcerated for unrelated offenses throughout the first and second
proceedings. The parties do not address on appeal whether the trial court issued a capias or
detainer order (effectively arresting Smith) based upon the first set of indictments. The record
discloses only that the court issued a show-cause order following Smith’s second set of
indictments. Given our holding, we need not decide whether the statutory five-month (in-
custody) or the nine-month (not-in-custody) period governed either set of indictments.

                                                 -6-
                                               III.

       By reconsidering its decision in the first proceeding and not running the speedy trial

deadline anew in the second proceeding, the trial court erroneously concluded Code § 19.2-243

barred Smith’s prosecution under the second set of indictments. We reverse the court’s dismissal

order and remand the case for trial.



                                                                         Reversed and remanded.




                                               -7-
Petty, J., concurring.

        While I agree that this case should be reversed and remanded for trial, I cannot agree with

the analysis by the majority. Therefore, I write separately.

        As applicable to this case, Code § 19.2-243 requires that any person charged with a

felony, “if he is held continuously in custody . . . , shall be forever discharged from prosecution

for such offense if no trial is commenced in the circuit court within five months” from the date of

his arrest. (Emphasis added). “The five month requirement of Code § 19.2-243 translates to 152

and a fraction days.” Ballance v. Commonwealth, 21 Va. App. 1, 6, 461 S.E.2d 401, 403

(1995). 7

        Here, Smith was indicted for aggravated malicious wounding and assault by a prisoner on

July 11, 2011 and was arraigned on those indictments on July 13, 2011. 8 Thus, unless Smith was

brought to trial on these charges by December 13, 2011, he was to be forever discharged from

prosecution. The majority concludes that because the original charges were ultimately

terminated after that date by the trial court’s granting of a motion to nolle prosequi, as opposed

to being dismissed for a violation of Code § 19.2-243, subsequent indictment and prosecution is

warranted. I do not agree. I believe it is only “when an indictment is disposed of by nolle

prosequi . . . before the speedy trial statute has run and the accused subsequently is re-indicted on

the same charge,” that further prosecution is permitted. Ashby v. Commonwealth, 33 Va. App.


        7
         I agree with the majority when it observes that the record is somewhat unclear as to
whether Smith was actually in custody on the charged offenses and thus subject to the
five-month speedy trial limitation. Supra note 6. However, because the Commonwealth has
assumed that Smith was in custody for purposes of the application of Code § 19.2-243, I too will
adopt that assumption.
        8
          When a defendant is indicted prior to arrest, the speedy trial time period “shall
commence to run from the date of his arrest thereon.” Code § 19.2-243. The trial court
mistakenly calculated the speedy trial date from the date of indictment. Although the actual
arrest date is not set out in the record, I will assume it occurred on July 13, 2011.

                                                -8-
540, 545, 535 S.E.2d 182, 185 (2000) (emphasis added). To hold otherwise ignores the plain

language of Code § 19.2-243. Further, it would allow a prosecutor who has discovered that the

speedy trial date has passed to terminate the prosecution, even without notice to the defendant,

and then seek new indictments. See id. (noting that “when an indictment is disposed of by nolle

prosequi, with or without notice to the accused, . . . the speedy trial statute begins to run anew

from the time of [a] second indictment”). To me, the statutory language is clear and

unambiguous—once the speedy trial bell tolls, the accused is to be forever discharged from

further prosecution for that crime. How that discharge is effected is irrelevant.

       That having been said, I concur in the judgment of the majority because I believe that the

prosecution here was ended before the speedy trial deadline was reached. The trial court found

good cause to grant the Commonwealth’s motion to nolle prosequi the original indictments, and

it did so on December 6, 2011, before the speedy trial deadline of December 13, 2011. Although

the trial court did not actually enter the nolle prosequi order until January 11, 2012, I believe that

the Supreme Court has made it clear that the latter date is not relevant to this case.

               The rendition of a judgment duly pronounced is the judicial act of
               the court, and the entry or recording of the instrument
               memorializing the judgment “does not constitute an integral part
               of, and should not be confused with, the judgment itself.” . . . [T]he
               judgment . . . was a valid judicial act without the judge’s signature
               on the draft order.

Jefferson v. Commonwealth, 269 Va. 136, 139, 607 S.E.2d 107, 109 (2005) (quoting Rollins v.

Bazile, 205 Va. 613, 617, 139 S.E.2d 114, 117 (1964)). Therefore, the trial court’s rendition of

judgment on December 6, 2011, granting the Commonwealth’s motion for nolle prosequi,

represented the judicial act of the court—Smith’s discharge from prosecution. 9 For that reason, I


       9
         At oral argument, the Attorney General conceded that the date of the nolle prosequi was
the date on which the order was entered—January 11, 2012. However, “‘[o]ur fidelity to the
uniform application of law precludes us from accepting concessions of law made on appeal.’”

                                                 -9-
would hold that the prosecution against Smith was terminated prior to the speedy trial deadline. 10

Since the initial prosecution ended before the provisions of Code § 19.2-243 prohibited further

prosecution for the same offenses, I agree that the trial court erred in granting the motion to

dismiss. See Harris v. Commonwealth, 258 Va. 576, 585, 520 S.E.2d 825, 830 (1999). Thus, I

concur in the decision to reverse and remand for trial.




Bowden v. Commonwealth, 52 Va. App. 673, 677 n.1, 667 S.E.2d 27, 29 n.1 (2008) (alteration
in original) (quoting Logan v. Commonwealth, 47 Va. App. 168, 172, 622 S.E.2d 771, 773
(2005) (en banc)). “Because [this] appeal[] require[s] us to interpret Code § [19.2-243], we must
perform our own analysis and determine if a valid basis supports the Commonwealth’s
concession.” Bennett v. Commonwealth, 60 Va. App. 656, 665, 731 S.E.2d 40, 44 (2012).
Accordingly, I would reject the Attorney General’s concession on this point of law.
       10
          I recognize that the Supreme Court has, on some occasions, held that under Rule 1:1,
the date on which a trial court enters an order is the date on which that order becomes final.
However, the Supreme Court has not been entirely consistent. Compare Wagner v. Shird, 257
Va. 584, 587-88, 514 S.E.2d 613, 615 (1999) (holding that the rendition of a judgment does not
serve as the entry of the judgment for the sake of finality), and McDowell v. Dye, 193 Va. 390,
393, 69 S.E.2d 459, 462 (1952) (holding that a rendered judgment did not become final until it
was entered), with Jefferson, 269 Va. at 139, 607 S.E.2d at 109 (holding that the oral rendition of
judgment is a valid judicial act), and Rollins, 205 Va. at 617-18, 139 S.E.2d at 117-18 (holding
that a judge’s failure to sign a judgment does not invalidate the judgment). Because the Supreme
Court’s holdings in Jefferson and Rollins appear to be the most on point, I consider them to be
controlling.

                                                - 10 -